Citation Nr: 0509815	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a left hip 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's left hip disability is manifested by complaints 
of pain; examination signs of excess fatigability during 
resistant muscle testing of the left hip; and signs of 
fatigability during range of motion exercises.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not higher, 
for the veteran's service connected left hip disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.44, 4.45, 4.59, 
4.71a, Diagnostic Codes 5252, 5255 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his July 1997 VA examination, the veteran reported that he 
had no problem with his left hip or his left knee until a 
surgical procedure on his left foot in 1993.  He indicated 
that he had pain in his left hip and left knee during the 
two-week postoperative period when he was in bed.  The 
veteran stated that his left leg was "jerked around' during 
the surgery.  When asked where the pain was in his left hip, 
he pointed to the center of the left lateral buttock.  He 
described the pain as feeling like somebody was drilling.  He 
indicated he had the pain daily, all day long and it 
disturbed his sleep.  He reported that the pain was 30 to 40 
times worse than a year ago.  It was noted that the area of 
the pain was tender and the pain was present while he was 
seated and it increased after standing for about half an 
hour.  There was occasional pain in the low back.  The 
veteran reported no problems with his right knee or right 
hip.

It was noted that the veteran was self sufficient in washing, 
shaving, toileting, feeding, and dressing.  When he showered, 
he noted a problem with his left foot sliding because of the 
decreased traction.  He noted pain on driving after driving 
100 miles or if he was driving locally and there was 
considerable stop and go activity.  He had a problem holding 
the clutch in because of pain in his left hip and knee.  He 
could stand for about half an hour before the pain in his hip 
got worse and he could walk about five blocks before the pain 
in his left hip got worse.  

The examination showed the veteran's gait to be unremarkable.  
There was no discomfort on sitting/arising, donning/doffing 
or mounting/dismounting.  He would not attempt heel or toe 
walking, but was able to squat fully and arise.

There was moderate tenderness in the center of the left 
lateral buttock.  There was no redness or warmth or 
crepitation of the left hip.  The range of motion of the left 
hip was 90 degrees of flexion with pain, 15 degrees of 
extension with pain, 15 degrees of external rotation with 
pain, and 30 degrees of internal rotation with pain.

The examiner noted that the clinical findings were compatible 
with degenerative joint disease of the left knee and left 
hip.

VA outpatient treatment records dated March 1997 to April 
1998 show that the veteran was seen for complaints of left 
hip pain and was referred to the pain management clinic for 
treatment.

At his March 1998 VA examination, the veteran reported that 
his left foot was run over by a track vehicle, which occurred 
in 1978.  The veteran stated that at the time of the surgery 
to repair the left foot, the left hip was jerked out of 
socket and the left knee was injured.  The veteran reported 
pain in both the hip and the knee all of the time as well as 
some pain in the foot which could awaken him two or three 
times a night.  He indicated he usually took extra strength 
Tylenol for the pain and stated that he often had swelling of 
the left leg.  In addition, he was told that he had 
superficial phlebitis involving the left leg for which he 
took aspirin every day.  It was noted that the veteran did 
not wear a brace or use a crutch and did not wear corrective 
shoes.  He indicated has not had surgery on his knee or hip.  
He currently worked for release of information at the VA and 
indicated that his job required that he do a lot of standing.  
He stated that his sanding could make the pain worse and 
walking more than a block really aggravated his pain.  

The examination showed that the veteran weighed 331 pounds 
and was 5 feet 9 inches tall.  There was some tenderness, 
heat, and redness in a small spot on the medial calf.  The 
veteran's left hip flexion was 0 to 90 degrees.  He 
experienced pain if pushed passed that point.  Flexion of the 
right hip was from 0 to 101 degrees.  The veteran was able to 
abduct the left hip from 0 to 30 degrees and adduct the left 
hip from 0 to 20 degrees.  With the hip flexed, internal 
rotation of the left hip was 0 to35 degrees and external 
rotation was 0 to 30 degrees.  Examination of the foot showed 
all of the toes had good capillary refill.  The veteran had 
good dorsalis pedis and posterior tibial pulses.  The 
impression indicated probable degenerative joint disease 
involving the left hip and left knee.  X-rays showed no 
significant abnormalities of the left hip; normal study.

VA treatment records dated April 1998 to December 1998 show 
that in September 1998 the veteran was seen complaining of 
chronic left hip pain.  He indicated that Tylenol and Motrin 
were not effective.  It was noted that the veteran's x-rays 
in 1996 and 1998 had been negative for degenerative joint 
disease or any other problems.  The veteran stated that his 
blood clot problem was resolved.  It was noted that the 
veteran would be referred to alternative pain management and 
suggested taking Tylenol 500mg.  In a follow-up visit, the 
veteran reported that he still had pain in his hip and 
indicated that the medication was not helping.  The veteran's 
Amitrityline was increased and he was instructed to use a 
pillow behind his buttocks while sitting and use local heat.  
In October 1998, the veteran requested for shoe prosthetic 
inserts.  In December 1998, the veteran indicated he 
continued to have pain in his hips bilaterally, but not as 
bad as he had previously had.  He now rated the pain as a 2-3 
on the pain scale, whereas before he rated it above a 10.

September 1998 VA x-rays of the left hip indicated that 
weight bearing views of the left hip were difficult to 
evaluate because of superimposed adepose tissue from the 
abdomen and buttocks.  When compared to the supine film, 
there had been no distinct abnormality of the acetabulum with 
no distinct loss of the joint space.  There was no evidence 
for fracture old or recent.

VA outpatient treatment records dated February 1999 to 
December 1999 show that in February 1999 VA treatment record 
noted that the veteran reported left hip pain for 3 years 
which included pain with activity; better with non-weight 
bearing.  It was noted that the veteran was overweight and 
had mild right hip pain.  The assessment was mild 
degenerative joint disease of the left hip.  

At his December 1999 RO hearing, the veteran testified that 
he was not aware of any x-ray findings of arthritis of the 
left hip.  He indicated that he was taking Naprosyn and 
Acetaminophen for pain.  He stated that he was no undergoing 
any therapy regimen for his left hip.  The veteran testified 
that he had pain, which was to the point sometimes where he 
could not sit or stand.  He denied any swelling but indicated 
that he did have occasional stiffness, which occurred after 
long periods of sitting.  The veteran indicated that he had 
problems with squatting and difficulty climbing stairs.  

A May 2002 MRI conducted through NYDIC Open MRI of America 
for the VA indicated that the veteran complained of low back 
pain radiating into the left hip over a three-month period.  
The report found disc dehydration and mild circumferential 
bulging at the L4-L5 and L5-S1 levels.  No annular tear or 
disc protrusion was depicted.  The report was negative for 
facet joint hypertrophy or foraminal narrowing.  The 
vertebrae were well maintained; specifically there was no 
evidence of spondylolysis, spondylolisthesis, vertebral 
compression, or marrow replacement.  The epidural space was 
negative for evidence of encroachment.  The conus terminates 
normally at L1.  The cauda equine was unremarkable.  

At his September 2002 VA examination, the veteran reported 
injuring his left hip in 1978 secondary to a pedestrian/motor 
vehicle accident in which a vehicle ran over his left foot, 
which threw him to the ground.  The veteran stated that he 
landed on his back and rolled several times.  The veteran 
indicated that the symptoms of his left hip at the time of 
the accident was grinding sensation that progressively got 
worse.  The veteran stated that treatment at the time of the 
injury was manual realignment of his dislocated left hip 
joint.  He denied any fractures at the time of the injury and 
over the years, this condition had progressively gotten 
worse.  The veteran denied any other left hip injuries prior 
to military service, during or after military service.  

The veteran complained of a sharp burning pain in his left 
hip with intensity of pain 10/10.  The veteran indicated that 
this pain was constant and was unable to walk due to his 
intense left hip pain.  He reported staying in bed most of 
the time.  The precipitating factors for the left hip pain 
included riding in a vehicle of less than 30 minutes and the 
alleviating factor was whirlpool treatment.  The veteran 
indicated he was taking Tylenol 500mg tablets every 4 hours 
and Cyclobenzaprine.  The veteran denied any history of 
surgeries to the left hip.  He reported that he had been 
using a wheelchair for the past 3 to 4 months.  The veteran 
stated that he was currently on medical leave status since 
the 14th of last month.  He indicated that he currently 
worked at the VAMC in the medical records department.  The 
veteran reported that at home and at work he was unable to do 
anything due to his progressive left hip pain/condition.  At 
home, the veteran indicated that he needed assistance with 
going to the bathroom, bathing, getting in and out of bed, 
and dressing.  The veteran's mother was the one who assisted 
him on a daily basis.

The examination showed that the veteran was morbidly obese 
and wheelchair bound.  The veteran's left hip was negative 
for deformity or deviation.  There was no inflammation, 
effusion, or swelling present.  The veteran reported 
tenderness to the left hip area with median palpation.  There 
was diffuse pain present with palpation of the veteran's left 
hip.  The veteran reported pain with palpation of the 
trochanter and pain with palpation at the inferior and 
superior lateral and medial side of the trochanter.  He also 
reported pain with palpation of his left sciatic nerve area.  
The gait issue was unable to be addressed due to the fact 
that the veteran was morbidly obese.  He reported that his 
gait was unstable due to the fear of falling.  The veteran 
stated that he was unable to walk over 10 feet.  

Range of motion of the hip with flexion was 90 degrees, on 
active and passive range of motion.  Hyperextension was to 10 
degrees.  The veteran reported the onset of severe left hip 
pain with hyperextension exercises.  The veteran described 
the pain as sharp shooting pain.  Hip extensor strength was 
approximately 4/5.  Abduction was to 40 degrees, adduction to 
5 degrees, internal rotation to 5 degrees, and external 
rotation to 35 degrees.  The examiner noted that during each 
range of motion exercise, the veteran was shouting and 
groaning in pain.  The veteran described the pain as sharp 
and stabbing pain in his left hip during range of motion 
exercises.  Left hip flexor strength was 4/5 with onset of 
sharp shooting pain.  Hip abductor strength was approximately 
4/5 with the veteran shouting and groaning in pain.  There 
was no muscle atrophy present on the left thigh muscle.  
There was no muscle atrophy present around the veteran's left 
hip or gluteus maximus muscle.  There was no incoordination 
during range of motion exercises.  The veteran showed signs 
of excess fatigability during resistant muscle testing of the 
left hip.  The veteran also showed signs of fatigability 
during range of motion exercises.  The veteran was unable to 
do over two repetitive range of motion for each direction and 
repeated muscle strength testing without getting increased 
pain and fatigue.

The x-rays showed very minimal narrowing of the left hip 
joint.  Pain caused severe functional impairment.

The physical examination and x-ray reports show no evidence 
of femur malunion.  Therefore, it was the examiner's opinion 
that the veteran's left hip disability was no comparable to 
malunion of the femur.

VA outpatient treatment records dated May 2002 to February 
2004 show a psychology consultation in which the veteran 
reported hip pain.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 1998, it is determined that he is not 
prejudiced by such failure.  

In August 2001, August 2002, and March 2004 the RO provided 
the veteran notice concerning his claim.  In these letters, 
the RO notified the appellant of the information and evidence 
not of record that is needed, the information and evidence 
that the VA will seek to provide, the information and 
evidence the appellant must provide, and requested any 
additional evidence the appellant has that pertains to the 
claims.  The veteran was informed that he had 30 days, in the 
case of the August 2002 letter and 60 days in the case of the 
March 2004 letter, to submit information.  The veteran was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file and the veteran was 
afforded a VA examination in September 2002.  A supplemental 
statement of the case was issued in October 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's left hip disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5255 (impairment 
of the femur).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Words such as "slight" and "moderate" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2004).

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Full hip range of motion is defined as 0 to 125 degrees hip 
flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, 
Plate II.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250. Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation. 
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation. Assignment of a 90 percent evaluation, 
the highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.

Analysis

In the present case, the clinical evidence indicates that the 
veteran's left hip disability is manifested by subjective 
complaints of chronic left hip pain and x-ray evidence of 
very minimal narrowing of the left hip joint.  

At his September 2002 VA examination, range of motion of the 
hip with flexion was 90 degrees, on active and passive range 
of motion.  Hyperextension was to 10 degrees.  The veteran 
reported the onset of severe left hip pain with 
hyperextension exercises.  The veteran described the pain as 
sharp shooting pain.  Hip extensor strength was approximately 
4/5.  Abduction was to 40 degrees, adduction to 5 degrees, 
internal rotation to 5 degrees, and external rotation to 35 
degrees.  The examiner noted that during each range of motion 
exercise, the veteran was shouting and groaning in pain.  
There was no muscle atrophy present on the left thigh muscle.  
There was no muscle atrophy present around the veteran's left 
hip or gluteus maximus muscle.  There was no incoordination 
during range of motion exercises.  The veteran showed signs 
of excess fatigability during resistant muscle testing of the 
left hip.  The veteran also showed signs of fatigability 
during range of motion exercises.  The veteran was unable to 
do over two repetitive range of motion for each direction and 
repeated muscle strength testing without getting increased 
pain and fatigue.

In view of this evidence, the constellation of symptomatology 
related to the veteran's left hip disability more closely 
approximates the criteria for a 20 percent rating as provided 
for by Diagnostic Code 5255 and therefore the higher rating 
shall be awarded.  See 38 C.F.R. § 4.7.

There is no medical evidence of left thigh flexion limited to 
20 degrees to warrant a 30 percent disability rating under 
Diagnostic Code 5252.  There is also no medical evidence 
showing a flailing left hip joint, ankylosis of the left hip 
or left knee, or impairment of the tibia and fibula, an 
evaluation under Diagnostic Codes 5250, 5256, or 5262 is not 
warranted.  38 C.F.R. § 4.71a.  

Moreover, the facts of the case do not warrant the assignment 
of a 30 percent rating under Diagnostic Code 5255 because the 
medical evidence does not demonstrate that the veteran's left 
hip disability is manifested by marked hip disability due to 
malunion of the femur.  The veteran's symptomatology does not 
tend to indicate that his service-connected disability is 
productive of marked hip disability due to malunion of the 
femur.  Therefore, a rating increase to 20 percent, and no 
higher, is warranted for this disability.  




ORDER

Entitlement to an increased evaluation to 20 percent for a 
left hip disability is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


